SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

416
KA 09-01790
PRESENT: SCUDDER, P.J., PERADOTTO, LINDLEY, VALENTINO, AND MARTOCHE, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                     V                                 MEMORANDUM AND ORDER

MARTIN S. PAULK, DEFENDANT-APPELLANT.
(APPEAL NO. 2.)


FRANK H. HISCOCK LEGAL AID SOCIETY, SYRACUSE (CHRISTINE M. COOK OF
COUNSEL), FOR DEFENDANT-APPELLANT.

MARTIN S. PAULK, DEFENDANT-APPELLANT PRO SE.

WILLIAM J. FITZPATRICK, DISTRICT ATTORNEY, SYRACUSE (VICTORIA M. WHITE
OF COUNSEL), FOR RESPONDENT.


     Appeal from a judgment of the Supreme Court, Onondaga County (John
J. Brunetti, A.J.), rendered June 19, 2009. The judgment convicted
defendant, upon a jury verdict, of criminal sale of a controlled
substance in the third degree (two counts) and criminal possession of a
controlled substance in the third degree (two counts).

     It is hereby ORDERED that the judgment so appealed from is
unanimously affirmed.

     Same Memorandum as in People v Paulk ([appeal No. 1] ___ AD3d ___
[June 7, 2013]).




Entered:   June 7, 2013                            Frances E. Cafarell
                                                   Clerk of the Court